ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-062, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(E), DENISE TAMARA FISCHER, A/K/A DENISE TAMARA HERMAN, of REDING-TON SHORES, FLORIDA, who was admitted to the bar of this *628State in 1987, and whose license was administratively revoked pursuant to Rule 1:28-2(c) because of her administrative ineligibility for seven consecutive years, should be reprimanded based on discipline imposed in the state of Florida for conduct that in New Jersey violates RPC 8.1(b)(failure to respond to respond to a lawful demand for information from a disciplinary authority), and good cause appearing;
It is ORDERED that DENISE TAMARA FISCHER, A/K/A DENISE TAMARA HERMAN, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.